DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2021 has been entered.

Application Status
This action is written in response to applicant's Amendments and Remarks filed 23 May 2021 in response to the Office Action of 24 March 2021. Claims 1-8 are withdrawn.  Claims 9-28 are pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 3 7 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via email from Phuong Thao Thi Dang on 8 September 2021.

The application has been amended as follows:
Claims 1-8 were cancelled.

13. (Currently Amended) The method of claim 9 wherein said mixture extracts from wild- type E. coli from said DNA cloning reagent are produced from a process comprising: 
preparing a batch of E. coli strains overnight at 37°C in a Luria-Bertani (LB) medium to obtain a wild-type E. coli seed culture; 
diluting [[a]] 1 ml of said wild-type E. coli seed culture in [[a]] 100 ml fresh medium to obtain a diluted wild-type E. coli seed culture; 
culturing said diluted wild-type E. coli seed culture until an optical density measured at 60nm wavelength (OD600) value is 1.0 to obtain wild-type E. coli cells; 
centrifuging said wild-type E. coli cells at 5,000 rpm at 4°C for 10 minutes and then washing said wild-type E. coli cells twice with distilled water (dH20) to collect a pellet of wild-type E. coli cells; 
re-suspending said pellet of wild-type E. coli cells in a buffer containing 1% SDS, 5mM [[of an]] Ethylenediaminetetraacetic acid (EDTA); 
incubating said pellet of wild-type E. coli cells at room temperature for 10 minutes to lyse said wild-type E. coli cells; and 
removing said wild-type E. coli cell debris by a centrifugation at 13,000 rpm and 4°C for 10 minutes to obtain a supernatant of wild-type E. coli cells; 
E. coli cells with an equal volume of 100% glycerol to obtain a mixture of said extracts from wild-type E. coli 
storing said mixture of said extracts from wild-type E. coli 

14. (Currently Amended) The method of claim 12 wherein said extract of S. cerevisiae is produced from a method comprising the steps of: 
preparing a S. cerevisiae seed culture by growing a S. cerevisiae strain overnight at 30°C in a yeast extract-Peptone-Dextrose (YDP) medium; 
diluting [[a]] 1 ml of said S. cerevisiae seed culture in [[a]] 100 ml of [[a]] fresh medium; 
culturing said S. cerevisiae seed culture until an optical density measured at 60nm wavelength (OD600) value of 1.0 is achieved; 
centrifuging said S. cerevisiae culture at 5,000 rpm at 4°C for 10 minutes to collect a pellet of S. cerevisiae cells; 
washing said pellet of S. cerevisiae cells by adding distilled water (dH20) into said pellet of S. cerevisiae cells, suspending said pellet of S. cerevisiae cells, and then centrifuging said suspended S. cerevisiae cells to collect a washed pellet of S. cerevisiae cells;  
re-suspending and homogenizing said washed pellet of S. cerevisiae cells in [[a]] 50 mM [[of]] Tris-HCL pH 7.0 to obtain S. cerevisiae lysates; 
removing debris of said S. cerevisiae lysates by a centrifugation process to obtain a supernatant of S. cerevisiae lysates; 
mixing said supernatant of S. cerevisiae lysates with an equal volume of 100% glycerol to obtain a mixture of said extract of S. cerevisiae 
storing said mixture of said extract of S. cerevisiae 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art and reasons why the claims are free of the art is set forth in the Office Action mailed 24 March 2021 on pages 4-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9-28 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636   

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636